OFFICIAL CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on 22 February 2021 (hereinafter “the Appeal Brief”), PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below. It is noted that the instant correspondence constitutes a second Non-Final Office Action. 
To avoid abandonment of the application, Appellant must exercise one of the following two options:
(i) file a reply under 37 CFR 1.111 (if this Office Action is Non-Final) or a reply under 37 CFR 1.113 (if this Office Action is Final); or,
(ii) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then Appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782               
                                                                                                                                                                                         
Examiner’s Note
The Examiner notes that claims 1, 2, 4-16, 21, 25, and 26, filed 03 June 2020, are pending, under consideration, and have been examined on the merits. (The claims filed 25 November 2020, after final rejection, which were not entered, are not under consideration). 
The argument(s) set forth in the Appeal Brief have been found persuasive (please see “Response to Arguments” set forth below for further details). As such the following rejections previously set forth in the Final Office Action filed 01 September 2020 (hereinafter “Final Office Action”) are overcome and hereby withdrawn: the rejection of claims 1, 2, 4-13, 15, 16, 21, 25, and 26 under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen and Takeda, and the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen and Takeda as applied to claim 1, further in view of Nagao. However, as stated above, new grounds of rejection are set forth herein.

Information Disclosure Statement
The information disclosure statements (IDS) filed 20 August 2020; 03 September 2020; 26 October 2020; 22 February 2021; and 07 April 2021 have been considered in full by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint Inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-13, 15, 16, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2014/0034544; “Chang”) (previously cited) in view of Sugo et al. (US 2002/0016438; “Sugo”) (newly cited).
Regarding claim 1, Chang discloses a glass container comprising an inner surface and an outer surface, formed from an ion-exchangeable glass, said glass container suitable for use in storing pharmaceutical formulations [Abstract; 0003, 0009, 0066, 0079, 0084]. A lubricious coating comprising an optional coupling agent layer and 
The polyimide may be formed from one dianhydride monomer and two different diamine monomers [0237, 0241]. Chang explicitly discloses diamine and dianhydride monomers which are suitable for use in forming the polyimide [0243]. Chang explicitly discloses that the dianhydride monomer is, inter alia, 4,4’-(hexafluoroisopropylidene) diphthalic anhydride [0243] (see MPEP 2131.02(II)), commonly known in the art as 6-FDA (hereinafter “6-FDA”), where one of ordinary skill in the art recognizes that 6-FDA is a halogenated dianhydride that comprises fluorine. 6-FDA reads on the halogenated anhydride monomer of claim 1. Chang also explicitly discloses that a diamine monomer is, inter alia
Chang discloses that the polyamic acid (formed via polymerization of the aforesaid dianhydride and diamine monomers) solution includes an organic solvent, of which is not limited, but may include 1-Methyl-2-pyrrolidone (hereinafter “NMP”); N,N-Dimethylacetamide (hereinafter “DMAc”); and N,N-Dimethylformamide (hereinafter “DMF”) [0248, 0249]. The polyamic acid is applied to the glass container and dried at an increased temperature to adequately liberate (i.e., volatilize) the organic solvent [0249], thereby leaving behind the polyimide polymer coating.
Chang is silent regarding the polyimide polymer comprising a siloxane moiety in the polymer backbone, specifically the polyimide polymer being formed from the aforesaid dianhydride and diamine monomers and further including an amine terminated siloxane monomer (e.g., as the other different diamine monomer); and is therefore also silent regarding the molar ratio of amine terminated siloxane to halogenated amine. 
Sugo is directed toward a polyimide silicone resin which exhibits heat resistance, high adhesiveness to substrates, and may be coated on devices/substrates and/or function as an adhesive [Abstract; 0002, 0007, 0041, 0065]. Sugo teaches that polyimide resins are commonly used as materials for printed circuit boards and heat-resistant adhesive tapes because of their high heat resistance and superior electrical insulation properties. Although the polyimide resins are used as resin varnish to form surface protective films and inter-layer insulating films of electronic parts and semiconductor materials, they are capable of dissolving in only limited solvents. Accordingly, a method is commonly employed in which a solution is prepared by dissolving a polyimide precursor polyamic acid (of which is capable of being relatively 
Furthermore, Sugo teaches that the diaminosiloxane is included as a monomer with the other diamine monomer(s), specifically in an amount of 5 to 75 mol% diaminosiloxane relative to the total diamine (i.e., 100 mol%) [0032]. Therefore, it logically flows that the other diamine monomer(s) are present in an amount of 25 to 95 mol% relative to the total diamine. 
Additionally, Sugo discloses that the organic solvents suitable for use in forming the polyamic acid solution including NMP, DMAc, and DMF [0020]. Sugo also discloses that suitable dianhydrides for forming the polyimide silicone resin include, inter alia, 6-FDA [0042]. 
Chang and Sugo are both directed toward protective and/or heat resistant polyimide resin coatings formed on substrates by coating a polyamic acid solution onto said substrate and exposing the coating to elevated temperatures to effect imidization of the polyamic acid and remove the solvent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a diaminosiloxane monomer into the backbone of the polyimide of Chang, in an amount of 5 to 75 mol% relative to 100 mol% total of diamine monomers, as taught by Sugo, in order to increase the solubility of the polyamic acid in solvents (such as DMP, DMAc, and DMF) and/or to increase the adhesion (i.e., bond strength) between the polyimide and the surface of the glass container. 
The polyimide of the polymer layer of the lubricious coating of modified Chang would have comprised all of the features set forth above, and would have further comprised a diaminosiloxane monomer incorporated into the backbone of the polyimide, where the diaminosiloxane would have been included in an amount of 5 to 75 mol% relative to 100 mol% total of the diamine components. Specifically, the polyimide would have been formed from 6-FDA (halogenated dianhydride), 4-BDAF (halogenated diamine), and a diaminosiloxane (amine-terminated siloxane), where relative to 100 mol% total of diamine monomers, the diaminosiloxane would have accounted for 5 to 75 mol%, and the 4-BDAF would have accounted for 25 to 95 mol%. Given that claim 1 recites a molar ratio of amine terminated siloxane to the halogenated amine of from 9:1 to 1:9, and that no other (di)amine monomers are required, one of ordinary skill in the art recognizes that the ratios correspond to 10 to 90 mol% amine terminated siloxane and 10 to 90 mol% halogenated amine, respectively, based on a 100 mol% basis. As such, the diaminosiloxane included in an amount of 5 to 75 mol% relative to 100 mol% total diamine monomers overlaps and therefore renders prima facie obvious the 
Regarding claim 2, as set forth above in the rejection of claim 1, both 6-FDA and 4-BDAF are fluorinated monomers, of which reads on the polyimide chemical structure being halogenated by comprising fluorine.
Regarding claim 4, as set forth above in the rejection of claim 1, the diaminosiloxane monomer would have been incorporated into the polyimide polymer backbone.
Furthermore, Sugo teaches that the aforesaid diaminosiloxane which may be incorporated into the polyimide backbone may have the following structure shown below (represented by Formula 10 therein), where n ranges from 0 to 120. 


    PNG
    media_image1.png
    106
    331
    media_image1.png
    Greyscale

Given that Sugo explicitly teaches that n = 0, one of ordinary skill in the art recognizes that Sugo discloses that a suitable diaminosiloxane is 1,3-bis(3-aminopropyl)-1,1,3,3-tetramethyl disiloxane (i.e., n = 0), shown below for convenience. 


    PNG
    media_image2.png
    122
    392
    media_image2.png
    Greyscale

In view of the aforesaid motivation for including the diaminosiloxane monomer as a component in forming the polyimide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized 1,3-bis(3-aminopropyl)-1,1,3,3-tetramethyl disiloxane as the diaminosiloxane of the polyimide polymer (of modified Chang set forth above), as taught by Sugo (see MPEP 2131.02; 2143(I)(E)); and additionally or alternatively because the aforesaid diaminosiloxane was identified by Sugo as suitable for the intended purpose of increasing adhesion of the polyimide and/or increasing the solubility of the polyamic acid in solvents (see MPEP 2144.07). 
As such, the polyimide polymer of modified Chang would have been formed from 6-FDA, 4-BDAF, and 1,3-bis(3-aminopropyl-1,1,3,3-tetramethyl disiloxane, thereby reading on the limitations of claim 4.
Regarding claim 5, as set forth above in the rejection of claim 1, the dianhydride monomer is 6-FDA, thereby reading on the limitations of claim 5.
Regarding claim 7, as set forth above in the rejection of claim 1, the lubricious coating has a coefficient of friction less than or equal to 0.7.
Regarding claim 8, Chang discloses that the coated glass container with the lubricious coating has a coefficient of friction of less than 0.7 after exposure to a temperature of 280°C for a period of time of 30 minutes [0173].
Regarding claim 9
Regarding claim 10, Chang also discloses that following the heat treatment of about 280°C for a period of time of 30 minutes, the light transmission through the coated glass container is greater than or equal to about 55% of a light transmission through an uncoated glass container for wavelengths from about 400 nm to about 700 nm [0196].
Regarding claim 11, Chang discloses that the lubricious coating has a mass loss of less than about 3% when heated from a temperature of 150 to 350°C at a ramp rate of about 10°C/minute [0187].
Regarding claim 12, as set forth above in the rejection of claim 1, the lubricious coating is positioned on the exterior surface of the glass container.
Regarding claim 13, as set forth above in the rejection of claim 1, the lubricious coating may include the optional coupling agent layer including a coupling agent, of which reads on the limitations of claim 13. Additionally or alternatively, Chang discloses that a coupling agent and the polyimide polymer may be mixed together in the coating [0248], of which also reads on the limitations of claim 13. 
Regarding claim 15, as set forth above in the rejection of claim 1, the lubricious coating may include the optional coupling agent layer and the polyimide polymer layer, where the coupling agent layer is in direct contact with the exterior surface of the glass container, and the polymer layer is in direct contact with the coupling agent layer, thereby reading on claim 15.
Regarding claim 16
Regarding claim 21, the amount of the diaminosiloxane included in the polyimide polymer being from 5 to 75 mol% relative to 100 mol% total diamine monomers overlaps and therefore renders prima facie obvious the claimed range of the amine terminated siloxanes accounting for at least 10 mol% of all monomers which form the polyimide chemical composition (see MPEP 2144.05(I)). 
More specifically, Chang discloses that the molar ratio of total dianhydride monomers and diamine monomers may be about 1:1 [0237]. Through simple calculation, on a 1:1 basis, the diaminosiloxane would have accounted for 2.5 to 37.5 mol% of a total of 100 mol% of monomeric components (see MPEP 2144.05(I)). 
Regarding claim 25, as set forth above in the rejection of claim 1, the glass container is suitable for use in storing pharmaceutical formulations, of which reads on the coated glass article being a pharmaceutical package.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Sugo as applied to claims 1 and 13 above, and further in view of Nagao (US 2012/0088888; “Nagao”) (previously cited).
Regarding claim 14, modified Chang discloses the glass container coated with the lubricious coating comprising the polyimide in the polymer layer as set forth above in the rejection of claims 1 and 13 under 35 U.S.C. 103. Further, modified Chang discloses the coupling agent and corresponding coupling agent layer as described above. The coupling agent may comprise silane coupling agents such as, inter alia
Chang is silent regarding the coupling agent comprising a urea-functionalized silane.
Nagao discloses a polyimide coating film that is applied to a glass substrate [0009, 0011, 0079]. The polyimide is formed by reacting a tetracarboxylic acid dianhydride component with a diamine component [0043-0045, 0072]. Nagao teaches that the polyimide can comprise a coupling agent to improve the adhesion of the polyimide to the substrate, wherein the coupling agent comprises silane coupling agents such as, inter alia, 3-aminopropyltrimethoxy silane, 3-aminopropyltriethoxy silane, vinyltrimethoxy silane, vinyltriethoxy silane, and ureido-type silane coupling agents such as 3-ureido propyltriethoxysilane [0075-0077].
Chang and Nagao are both directed toward polyimide compositions comprising coupling agents that are coated on glass substrates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a ureido-type silane coupling agent taught by Nagao as the coupling agent in Chang as it would have been art-recognized as a suitable equivalent to the aforesaid coupling agents including 3-aminopropyltriethoxysilane, vinyltrimethoxy silane, and vinyltriethoxy silane, where an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious (see MPEP 2144.06(II)). 
The lubricous coating of modified Chang would have comprised all of the features set forth above and would have comprised a ureido-type silane coupling agent, thereby meeting the limitations of claim 14.

Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Sugo as applied to claim 1 above, and further in view of Burgess et al. (US 5,137,751; “Burgess”) (newly cited).
Regarding claim 6, as set forth above in the rejection of claim 1, the polyimide of modified Chang would have been formed from 6-FDA, 4-BDAF, and a diaminosiloxane. In other words, Chang discloses that the (halogenated) diamine monomer is 4-BDAF. 
As such, Chang is silent regarding the halogenated diamine monomer being 2,2-bis(4-aminophenyl) hexafluoropropane, commonly known or recognized in the art as “6-F”, “6-F Diamine”, or “BAAF”. 
Burgess discloses a polyimide layer formed by coating a substrate with a solution of polymer and solvent and subsequently curing the solution [Abstract]. Burgess states “Polyimides, particularly aromatic polyimides, have found extensive use in microelectronic devices due to their high thermal stability, low dielectric constant and high electrical resistivity. Aromatic polyimides typically are formed by dissolving an aromatic diamine in a compatible solvent and then adding a dianhydride which reacts with the diamine to make a solution of polyamic acid. The resulting solution of polyamic acid can be coated onto a substrate, the solvent evaporated, and the polyamic acid imidized” [col 1, 19-30]. Suitable solvents for the polyamic acid include NMP [col 2, 44-53; col 6, 14-21]. Burgess teaches that the polyimide is suitable coated by any method, including dipping, brushing, and spraying, among others, and that suitable substrates include glass, ceramics, and other inorganic materials [col 7, 35-47]. Burgess teaches that an adhesion promoter may optionally be used to aide in adhering the polyimide to 
Burgess teaches that suitable dianhydride monomers for forming the polyimide include, inter alia, 6-FDA [col 5, 61, 65-66]. Burgess teaches that suitable diamine monomers for forming the polyimide include, inter alia, BDAF and 2,2-bis(4-aminophenyl)-hexafluoropropane (“BAAF”) [col 5, 43-51]. As such, given that Burgess explicitly recites both BDAF and BAAF as diamine monomers which are suitable for forming the polyimide, where said polyimide may also include diaminosiloxane monomers, it can be said that Burgess reasonably teaches and/or recognizes the functional equivalency between BDAF and BAAF as diamine monomers for forming polyimide polymer coatings on glass substrates, where the polyimide is formed via coating and curing of a polyamic acid dissolved in a solvent, and may include diaminosiloxane monomers (see MPEP 2144.06(II); 2144.07). 
Chang and Burgess are both directed toward protective polyimide coatings formed on glass substrates by coating and curing polyamic acid solutions, where both of the diamine and dianhydride monomers which form the polyimide are halogenated, and more specifically, fluorinated.
Sugo and Burgess are both directed toward the aforesaid, where further, the polyimide may be formed from diaminosiloxane monomers so as to incorporate the siloxane moiety into the polymer backbone for the purpose of increasing adhesion to the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized BAAF, that is, 2,2-bis(4-aminophenyl)-hexafluoropropane, taught by Burgess, in place of 4-BDAF in forming the polyimide polymer of Chang as set forth above in claim 1, as Burgess teaches that BDAF and BAAF are functionally equivalent monomers for forming protective polyimide coatings on glass substrates by coating and thermal curing of the polyamic acid precursor solution, and which may be dissolved in common polyimide solvents including NMP, where an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious (see MPEP 2144.06(II)). 
As such, in view of the foregoing modification, the polyimide polymer of modified Chang would have been formed from 6-FDA, BAAF, and a diaminosiloxane, where BAAF reads on the limitations of claim 6. 
Regarding claim 26, the rejection of claim 6 herein, in conjunction with the rejection of claim 4 set forth above, reads on the limitations of claim 26. 

Response to Arguments
Appellant’s arguments, see Appeal Brief filed 22 February 2021, pages 7-13, with respect to the rejection of claims 1, 2, 4-13, 15, 16, 21, 25, and 26 under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen and Takeda, and the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen and Takeda as applied to claim 1, further in view of Nagao, have been fully considered and are found persuasive. As such, the aforesaid 103 rejections have been withdrawn. With respect to Takeda, the Examiner agrees that the reference does not set forth sufficient 
Appellant’s remaining arguments, see Appeal Brief pages 14-16, of which are directed toward the Nagao reference, are moot because the aforesaid 35 U.S.C. 103 rejections have been withdrawn. 
However, in order to facilitate compact prosecution, the Examiner has responded below to the remaining arguments.
On pages 14 and 15 of the Remarks, Appellant asserts that the Examiner has failed to establish a prima facie case of obviousness because Nagao discloses nothing more than a long list of silane coupling agent species and does not provide guidance in selecting any one silane coupling agent, and thus, the selection of the ureido type silane coupling agent from said list for use as the coupling agent in Chang was improper hindsight reconstruction of the present claimed invention. However, Appellant is directed to MPEP 2145(X)(A), which states that any judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Applicant’s disclosure, such a reconstruction is proper. 
Appellant has failed to identify any aspect of the grounds of rejection which has been gleaned solely from Appellant’s disclosure. In contrast to Appellant’s assertion Nagao explicitly names species of silane coupling agent (in the same Markush group as the ureido type), specifically, 3-aminopropyltrimethoxy silane, 3-
On pages 15 and 16 of the Appeal Brief, Appellant asserts that the use of the urea-functionalized silane coupling agent provides for an unexpected decrease in yellowing of the polyimide film relative to other silane coupling agents that are not urea-functional. However, first, it is noted that Appellant’s argument is moot, as the limitation regarding the urea-functionalized silane coupling agent included in the low-friction coating is not recited in independent claim 1. In other words, the claimed invention as defined by the independent claim does not require the particular feature or component which Appellant is asserting provides for the unexpected result. Claim 1 does not require a coupling agent, let alone a urea-functionalized silane coupling agent.
Additionally, regarding as assertion of an unexpected result, it is noted that MPEP 716.02(d) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to determine if the results occur over the full scope of the claim. 
In the instant case, it is clear that the scope of the claim is significantly broader than the scope of the data relied upon in support of the asserted unexpected result. Claim 1 does not require any coupling agent and/or coupling agent layer, let alone a particular species thereof. Additionally, the polyimide polymer can be formed from any amine terminated siloxane, any halogenated anhydride, and any halogenated amine, in any amounts respective to one another and/or the total of the dianhydride or diamine components. In other words, the number of polyimide polymers encompassed within the scope of claim 1 as defined by the vast array of different monomer combinations and/or amounts is extremely large. The same analysis can be restated for other polymers and/or additive/auxiliary components which may be included in the low-friction coating (given that the low-friction coating is not limited such that it cannot contain other polymers or additive/auxiliary components). 
In contrast to the broad scope of the claim as highlighted above, the data relied upon in the specification in support of the asserted unexpected result were generated utilizing specific monomeric species (those defined by claims 4-6, 26) in specified molar amounts [0113, Example 1] to form the polyimide coating; and utilizing specific coupling agents (1-3[-(trimethoxysilyl)propyl]urea) [0127, Example 4], of which is applied to the glass substrate as a coupling agent layer prior to the aforesaid polyimide coating being applied thereon [0118]. As such, from this analysis alone, it is clear that the scope of the claim is significantly broader than the scope of the data relied upon in support of the asserted unexpected result; and that the data relied upon is not so probative as to indicate that every lubricious coating encompassed within the scope of the claims would necessarily exhibit the asserted unexpected result of a decrease in yellowing. 
For at least these reasons, Appellant’s assertion of unexpected results is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Appellant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782

/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782